In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                           No. 12-565V
                                    Filed: November 25, 2014
                                        Not for Publication

*************************************
MANDY G. CAIRNES, as Personal                *
Representative of the Estate of              *
WALTER CAIRNES, Deceased,                    *
                                             *
              Petitioner,                    *
                                             *                   Damages decision based on proffer;
v.                                           *                   influenza (flu) vaccine; tetanus
                                             *                   (Tdap) vaccine; brachial neuritis;
SECRETARY OF HEALTH                          *                   cardiac injury; death
AND HUMAN SERVICES,                          *
                                             *
              Respondent.                    *
                                             *
*************************************
Anne C. Toale, Sarasota, FL, for petitioner.
Michael P. Milmoe, Washington, DC, for respondent.

MILLMAN, Special Master


                              DECISION AWARDING DAMAGES1

       On September 4, 2012, Walter Cairnes filed a petition under the National Childhood
Vaccine Injury Act, 42 U.S.C. §§ 300aa-10–34 (2006), alleging that he suffered shoulder and
cardiac injuries as a result of the trivalent influenza (“flu”) and tetanus (“Tdap”) vaccinations he
received on August 31, 2011.

1
  Because this decision contains a reasoned explanation for the special master's action in this case, the
special master intends to post this decision on the United States Court of Federal Claims's website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would constitute a clearly unwarranted
invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and move to redact
such information prior to the document=s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall redact such
material from public access.
                                                    1
       On February 11, 2013, respondent filed her Rule 4(c) Report, conceding that petitioner
was entitled to vaccine compensation for his brachial neuritis but denying that his cardiac injury
was vaccine-related.

        Mr. Cairnes died on September 21, 2013, from cardiac arrhythmia and cardiomegaly.
Med. recs. Ex. 15, at 1. Mandy G. Cairnes, his spouse, was appointed personal representative of
his estate and substituted as petitioner in this action.

        On November 24, 2014, respondent filed Respondent’s Proffer on Award of
Compensation. The undersigned finds the terms of the proffer to be reasonable. Based on the
record as a whole, the undersigned finds that petitioner is entitled to the award as stated in the
proffer. Pursuant to the terms stated in the attached proffer, the court awards a lump sum
payment of $40,000.00, representing compensation for the conceded injury of brachial neuritis.
This amount represents all elements of compensation to which petitioner would be entitled under
42 U.S.C. § 300aa-15(a). The award shall be in the form of a check for $40,000.00 made
payable to petitioner, Mandy G. Cairnes.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: November 25, 2014                                                    /s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                                Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
____________________________________
                                         )
MANDY G. CAIRNES, as Personal            )
Representative of the Estate of          )
WALTER CAIRNES, deceased,                )
                                         )
              Petitioner,                )    No. 12-565V
                                         )    Special Master Millman
       v.                                )    ECF
                                         )
SECRETARY OF HEALTH AND                  )
HUMAN SERVICES,                          )
                                         )
              Respondent.                )
                                         )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.      Compensation for Vaccine Injury-Related Items

        Respondent filed a Rule 4(c) Report on February 11, 2013, conceding that Walter Lewis

Cairnes was entitled to vaccine compensation for his brachial neuritis. 1 However, the Rule 4(c)

Report denied that his cardiac injury was vaccine-related.

        Respondent proffers that, based on the evidence of record, petitioner should be awarded

$40,000.00 for the conceded injury of brachial neuritis, and that petitioner is not entitled to any

vaccine compensation for his cardiac injury. This amount of $40,000.00 represents all elements

of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1);

15(a)(3)(A); and 15(a)(4). Petitioner agrees.




1
 Mr. Cairnes died on September 21, 2013, and on February 20, 2014, the State of South Carolina, County of
Lancaster, appointed Mandy G. Cairnes, his spouse, as Personal Representative of the petitioner’s estate.
       II.     Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the special master’s decision

and the Court’s judgment award the following:

   A. A lump sum payment of $40,000.00 in the form of a check payable to petitioner, Mandy
      G. Cairnes. This amount accounts for all elements of compensation under 42 U.S.C.
      § 300aa-15(a) to which petitioner would be entitled.

       Petitioner represents that she is, or within 90 days of the date of judgment will become,

duly authorized to serve as the legal representative of Walter Lewis Cairnes’ estate under the

laws of the State of South Carolina. No payment pursuant to this Stipulation shall be made until

petitioner provides the Secretary with documentation establishing her appointment as legal

representative of Walter Lewis Cairnes’ estate. If petitioner is not authorized by a court of

competent jurisdiction to serve as legal representative of the estate of Walter Lewis Cairnes at

the time payment pursuant to this Stipulation is to be made, any such payment shall be paid to

the party or parties appointed by a court of competent jurisdiction to serve as legal representative

of the estate of Walter Lewis Cairnes upon submission of written documentation of such

appointment to the Secretary.


                                                      Respectfully submitted,

                                                      JOYCE R. BRANDA
                                                      Acting Assistant Attorney General

                                                      RUPA BHATTACHARYYA
                                                      Director
                                                      Torts Branch, Civil Division

                                                      VINCENT J. MATANOSKI
                                                      Deputy Director
                                                      Torts Branch, Civil Division
                           GLENN A. MACLEOD
                           Senior Trial Counsel
                           Torts Branch, Civil Division

                           /s/ Michael P. Milmoe
                           MICHAEL P. MILMOE
                           Senior Trial Counsel
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Phone: (202) 616-4125
Dated: November 24, 2014   Fax:    (202) 616-4310